DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 7, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-PGPUB 2017/0048461) in view of Jang et al. (US-PGPUB 2018/0241948). 
 	Regarding claim 1, Lee discloses a method (see figs. 9A-9B) comprising: 
 	receiving, from an image capture device, a plurality of frames including a capture frame (The electronic device 101 can acquire a plurality of images in proportion to a touch duration time on the camera button; see paragraphs 0225-0227 and figs. 9A-9B); 
 	determining a computer-selected frame of the plurality of frames (As the electronic device obtain a plurality of images, the electronic device (e.g., the scoring module 123) can also obtain sharpness information of each image and score the sharpness of the images. The electronic device (e.g., the management module 121) can set the flag '1' for the image (or the representative image) of the highest score and the flag '0' for the other images; see paragraph 0228. The electronic device can score at least one of a blur, a facial expression, and an eyeblink in each of the obtained images; see paragraph 0231 and figs. 9A-9B); 
 	receiving, by way of a user interface, a selection of an option to view the capture frame (When a request to provide the captured image is received, for example, when the user touches a thumbnail image of the captured photo, the electronic device 101 can provide an enlarged image of the touched thumbnail image. For example, the electronic device can display the first captured image (e.g. image 941) of the images as the biggest thumbnail; see paragraphs 0230, 0232 and figs. 9A-9B); and 
 	responsive to receiving the selection, providing, by way of the user interface, images between the capture frame and the computer-selected frame (The electronic device (e.g., the processor 120) can display a plurality of thumbnail image 941 through 949 in one side of a screen as shown in FIG. 9B. The electronic device can display an indication 931 of the thumbnail image of a representative image among the thumbnail image 941 through 949; see paragraph 0232 and figs. 9A-9B). 
 	However, Lee fails to expressly disclose providing an animation between the capture frame and the computer-selected frame, wherein the animation comprises an interpolation of one or more frames captured between the capture frame and the computer-selected frame.  
 	On the other hand, Jang discloses providing an animation between the capture frame (image 3312) and the computer-selected frame (image 3311), wherein the animation comprises an interpolation (Intermediate data provided in the animation effect between images 3312 and 3311) of one or more frames captured between the capture frame and the computer-selected frame (The mobile terminal can push away the first preview image 3311 displayed in the capture region to the right and display the second preview image 3312 in the capture region 3320 upon sensing the second input signal 3340. That is, the mobile terminal can apply an animation effect wherein the first preview image is pushed away to the right and the second preview image 3312 is displayed when displaying the second preview image 3312 in the capture region 3320; see fig. 33 and paragraphs 0528-0530). 
 	Since Lee and Jang are both directed to selecting different displayed images among the captured images; then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Jang to provide an animation between the capture frame (image 941) and the computer-selected frame (image 947), wherein the animation comprises an interpolation (push away effect between the captured images) of one or more frames captured between the capture frame and the computer-selected frame for the purpose of easily and slowly emphasizing the changes between the selected biggest thumbnails. 
Thus, the combination of Lee and Jang suggests a slow transition between the selected displayed images, allowing or promoting the user to focus on the details of the captured images. 

 	Regarding claim 2, Lee and Jang disclose everything claimed as applied above (see claim 1). In addition, Lee discloses after providing the animation, providing, by way of the user interface, an option to navigate from the computer-selected frame to select a frame from the plurality of frames (Displaying a plurality of thumbnail image 941 through 949 in one side of a screen. The user touches a small thumbnail image, the electronic device then provides an enlarged image. That is, selecting any of the displayed small thumbnails as the biggest thumbnail; see paragraphs 0232 and figs. 9A-9B). 

 	Regarding claim 3, Lee and Jang disclose everything claimed as applied above (see claim 1). However, Lee fails to disclose receiving, at a capture selection time, by way of the user interface, a selection of an image capture option, wherein the capture frame is associated with the capture selection time, wherein the plurality of frames comprises one or more frames captured prior to the capture selection time and one or more frames captured after the capture selection time.  
 	Nevertheless, Jang discloses receiving, at a capture selection time (the second preview image is captured at 09:12, Jan. 21, 2017; see fig. 21 and paragraph 0406), by way of the user interface, a selection of an image capture option (Sense a first input signal 2140 for selecting the save icon for saving a grid image; see paragraph 0404), wherein the capture frame (second preview image) is associated with the capture selection time, wherein the plurality of frames comprises one or more frames captured prior (first preview image is captured at 09:10, Jan. 21, 2017; see fig. 21 and paragraph 0406) to the capture selection time and one or more frames captured after (the third preview image is captured at 09:16, Jan. 21, 2017; see fig. 21 and paragraph 0406) the capture selection time (the mobile terminal can capture images from 09:10, Jan. 21, 2017 to 09:16, Jan. 21, 2017 as a video; see paragraph 0406).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Jang to provide receiving, at a capture selection time, by way of the user interface, a selection of an image capture option, wherein the capture frame is associated with the capture selection time, wherein the plurality of frames comprises one or more frames captured prior to the capture selection time and one or more frames captured after the capture selection time for the purpose of automatically saving images within a specific time range in accordance to user preferences. 

 	Regarding claim 5, Lee and Jang disclose everything claimed as applied above (see claim 1). However, Lee fails to disclose determining the computer-selected frame comprises: responsive to receiving the plurality of frames, sending, to a server, (i) the plurality of frames and (ii) a request to receive one or more computer-selected frames from the server; and receiving an indication of the computer-selected frame from the server.  
 	On the other hand, Jang discloses determining the computer-selected frame comprises: responsive to receiving the plurality of frames, sending, to a server, (i) the plurality of frames and (ii) a request to receive one or more computer-selected frames from the server; and receiving an indication of the computer-selected frame from the server (The mobile terminal can search an external server for recommended images on the basis of the common information analyzed and obtained from the plurality of captured images. The mobile terminal can display the first recommended image on a specific screen region as an indication of receiving the computer selected frame; see paragraphs 0358, 0341, 0360-0361). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Jang to provide determining the computer-selected frame comprises: responsive to receiving the plurality of frames, sending, to a server, (i) the plurality of frames and (ii) a request to receive one or more computer-selected frames from the server; and receiving an indication of the computer-selected frame from the server for the purpose of automatically recommending suitable images to be displayed. 

 	Regarding claim 7, Lee and Jang disclose everything claimed as applied above (see claim 1). In addition, Lee discloses responsive to receiving the selection of the option to view the capture frame, providing, by way of the user interface, a still image of the capture frame (thumbnail image 941; see fig. 9B); providing, with the still image of the capture frame, an option to view the computer- selected frame (Displaying thumbnails images 941, 947; see fig. 9B); and receiving, by way of the user interface, a selection of the option to view the computer- selected frame (The electronic device can display an indication 931 of the thumbnail image of a representative image among the thumbnail image 941 through 949. Then, the electronic device can display the representative image in a thumbnail that is bigger than the other thumbnails; see paragraph 0232. When the user touches the thumbnail image of the captured photo, the electronic device 101 can provide an enlarged representative image; see paragraph 0232 and figs. 9A-9B). 
 	However, Lee fails to expressly disclose wherein providing the animation is performed responsive to receiving the selection of the option to view the computer-selected frame.  
 	On the other hand, Jang discloses providing the animation is performed responsive to receiving the selection of the option to view a frame (The mobile terminal can apply an animation effect wherein the first preview image is pushed away to the right and the second preview image 3312 is displayed when displaying the second preview image 3312 in the capture region 3320; see fig. 33 and paragraphs 0528-0530). 
 	Since Lee and Jang are both directed to selecting different displayed images among the captured images; then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Jang to provide the animation is performed responsive to receiving the selection of the option to view the computer-selected frame for the purpose of easily and slowly emphasizing the changes between the selected biggest thumbnails. 

 	Regarding claim 15, Lee and Jang disclose everything claimed as applied above (see claim 1). In addition, Lee discloses receiving, by way of the user interface, a selection of the option to navigate from the computer-selected frame to select a frame from the plurality of frames; receiving, by way of the user interface, a selection of a selected frame from the plurality of frames; and responsive to receiving the selection, providing, by way of the user interface, an option to perform an action related to the selected frame (Displaying a plurality of thumbnail image 941 through 949 in one side of a screen. The user touches a small thumbnail image, the electronic device then provides an enlarged image. The enlarging corresponding to the provided action; see paragraphs 0232 and figs. 9A-9B).

Regarding claim 17, Lee discloses a non-transitory computer readable medium (Memory 130 can store software and program; see paragraph 0044) having stored therein instructions executable by one or more processors to cause the one or more processors to perform functions (Processor 120 can receive an instruction from the memory 130 via the bus 110, decipher the received instruction, and execute an operation or a data process corresponding to the deciphered instruction; see paragraph 0043) comprising: 
 	receiving, from an image capture device, a plurality of frames including a capture frame (The electronic device 101 can acquire a plurality of images in proportion to a touch duration time on the camera button; see paragraphs 0225-0227 and figs. 9A-9B); 
 	determining a computer-selected frame of the plurality of frames (As the electronic device obtain a plurality of images, the electronic device (e.g., the scoring module 123) can also obtain sharpness information of each image and score the sharpness of the images. The electronic device (e.g., the management module 121) can set the flag '1' for the image (or the representative image) of the highest score and the flag '0' for the other images; see paragraph 0228. The electronic device can score at least one of a blur, a facial expression, and an eyeblink in each of the obtained images; see paragraph 0231 and figs. 9A-9B); 
 	receiving, by way of a user interface, a selection of an option to view the capture frame (When a request to provide the captured image is received, for example, when the user touches a thumbnail image of the captured photo, the electronic device 101 can provide an enlarged image of the touched thumbnail image. For example, the electronic device can display the first captured image (e.g. image 941) of the images as the biggest thumbnail; see paragraphs 0230, 0232 and figs. 9A-9B); and 
 	responsive to receiving the selection, providing, by way of the user interface, images between the capture frame and the computer-selected frame (The electronic device (e.g., the processor 120) can display a plurality of thumbnail image 941 through 949 in one side of a screen as shown in FIG. 9B. The electronic device can display an indication 931 of the thumbnail image of a representative image among the thumbnail image 941 through 949; see paragraph 0232 and figs. 9A-9B). 
 	However, Lee fails to expressly disclose providing an animation between the capture frame and the computer-selected frame, wherein the animation comprises an interpolation of one or more frames captured between the capture frame and the computer-selected frame.  
 	On the other hand, Jang discloses providing an animation between the capture frame (image 3312) and the computer-selected frame (image 3311), wherein the animation comprises an interpolation (Intermediate data provided in the animation effect between images 3312 and 3311) of one or more frames captured between the capture frame and the computer-selected frame (The mobile terminal can push away the first preview image 3311 displayed in the capture region to the right and display the second preview image 3312 in the capture region 3320 upon sensing the second input signal 3340. That is, the mobile terminal can apply an animation effect wherein the first preview image is pushed away to the right and the second preview image 3312 is displayed when displaying the second preview image 3312 in the capture region 3320; see fig. 33 and paragraphs 0528-0530). 
 	Since Lee and Jang are both directed to selecting different displayed images among the captured images; then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Jang to provide an animation between the capture frame (image 941) and the computer-selected frame (image 947), wherein the animation comprises an interpolation (push away effect between the captured images) of one or more frames captured between the capture frame and the computer-selected frame for the purpose of easily and slowly emphasizing the changes between the selected biggest thumbnails. 
Thus, the combination of Lee and Jang suggests a slow transition between the selected displayed images, allowing or promoting the user to focus on the details of the captured images. 

 	Regarding claim 18, Lee and Jang disclose everything claimed as applied above (see claim 17). However, Lee fails to disclose determining the computer-selected frame comprises: responsive to receiving the plurality of frames, sending, to a server, (i) the plurality of frames and (ii) a request to receive one or more computer-selected frames from the server; and receiving an indication of the computer-selected frame from the server.  
 	On the other hand, Jang discloses determining the computer-selected frame comprises: responsive to receiving the plurality of frames, sending, to a server, (i) the plurality of frames and (ii) a request to receive one or more computer-selected frames from the server; and receiving an indication of the computer-selected frame from the server (The mobile terminal can search an external server for recommended images on the basis of the common information analyzed and obtained from the plurality of captured images. The mobile terminal can display the first recommended image on a specific screen region as an indication of receiving the computer selected frame; see paragraphs 0358, 0341, 0360-0361). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Jang to provide determining the computer-selected frame comprises: responsive to receiving the plurality of frames, sending, to a server, (i) the plurality of frames and (ii) a request to receive one or more computer-selected frames from the server; and receiving an indication of the computer-selected frame from the server for the purpose of automatically recommending suitable images to be displayed. 

 	Regarding claim 20, Lee discloses a computing device (Electronic Device 101/201; see figs. 1, 4, 9A, 9B) comprising: 
 	at least one processor (Processor 120; see paragraph 0043); an image capture device (Camera module 291; see fig. 4); and a non-transitory computer readable medium having stored therein instructions (Memory 130 can store software and program; see paragraph 0044), that when executed by the at least one processor, cause the at least one processor to perform functions (Processor 120 can receive an instruction from the memory 130 via the bus 110, decipher the received instruction, and execute an operation or a data process corresponding to the deciphered instruction; see paragraph 0043) comprising: 
 	receiving, from an image capture device, a plurality of frames including a capture frame (The electronic device 101 can acquire a plurality of images in proportion to a touch duration time on the camera button; see paragraphs 0225-0227 and figs. 9A-9B); 
 	determining a computer-selected frame of the plurality of frames (As the electronic device obtain a plurality of images, the electronic device (e.g., the scoring module 123) can also obtain sharpness information of each image and score the sharpness of the images. The electronic device (e.g., the management module 121) can set the flag '1' for the image (or the representative image) of the highest score and the flag '0' for the other images; see paragraph 0228. The electronic device can score at least one of a blur, a facial expression, and an eyeblink in each of the obtained images; see paragraph 0231 and figs. 9A-9B); 
 	receiving, by way of a user interface, a selection of an option to view the capture frame (When a request to provide the captured image is received, for example, when the user touches a thumbnail image of the captured photo, the electronic device 101 can provide an enlarged image of the touched thumbnail image. For example, the electronic device can display the first captured image (e.g. image 941) of the images as the biggest thumbnail; see paragraphs 0230, 0232 and figs. 9A-9B); and 
 	responsive to receiving the selection, providing, by way of the user interface, images between the capture frame and the computer-selected frame (The electronic device (e.g., the processor 120) can display a plurality of thumbnail image 941 through 949 in one side of a screen as shown in FIG. 9B. The electronic device can display an indication 931 of the thumbnail image of a representative image among the thumbnail image 941 through 949; see paragraph 0232 and figs. 9A-9B). 
 	However, Lee fails to expressly disclose providing an animation between the capture frame and the computer-selected frame, wherein the animation comprises an interpolation of one or more frames captured between the capture frame and the computer-selected frame.  
 	On the other hand, Jang discloses providing an animation between the capture frame (image 3312) and the computer-selected frame (image 3311), wherein the animation comprises an interpolation (Intermediate data provided in the animation effect between images 3312 and 3311) of one or more frames captured between the capture frame and the computer-selected frame (The mobile terminal can push away the first preview image 3311 displayed in the capture region to the right and display the second preview image 3312 in the capture region 3320 upon sensing the second input signal 3340. That is, the mobile terminal can apply an animation effect wherein the first preview image is pushed away to the right and the second preview image 3312 is displayed when displaying the second preview image 3312 in the capture region 3320; see fig. 33 and paragraphs 0528-0530). 
 	Since Lee and Jang are both directed to selecting different displayed images among the captured images; then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Jang to provide an animation between the capture frame (image 941) and the computer-selected frame (image 947), wherein the animation comprises an interpolation (push away effect between the captured images) of one or more frames captured between the capture frame and the computer-selected frame for the purpose of easily and slowly emphasizing the changes between the selected biggest thumbnails. 
Thus, the combination of Lee and Jang suggests a slow transition between the selected displayed images, allowing or promoting the user to focus on the details of the captured images. 

6.	Claims 4, 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jang and further in view of Gove et al. (US-PGPUB 2016/0127641). 
 	Regarding claim 4, Lee and Jang disclose everything claimed as applied above (see claim 1). However, Lee and Jang fail to disclose the computer-selected frame is determined using a machine learning model trained based on images captured from a plurality of image capture devices.   
 	On the other hand, Gove discloses the computer-selected frame is determined using a machine learning model trained based on images captured from a plurality of image capture devices (Enabling autonomous photography. The most important aspect of the Media Capture Device (MCD) can be its social-based human feedback and subsequent learning of what constitutes a “great” image, from a large group of humans. This learning can be shared with other cameras in the network, for a continuous improvement of picture taking abilities; see paragraph 0112). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Jang and Gove to provide the computer-selected frame is determined using a machine learning model trained based on images captured from a plurality of image capture devices for the purpose of improving the autonomous picture taking abilities. 

 	Regarding claim 11, Lee and Jang disclose everything claimed as applied above (see claim 1). However, Lee and Jang fail to disclose the computer-selected frame is determined using a machine learning model, the method further comprising: receiving, by way of the user interface, a selection of the computer-selected frame; and training the machine learning model based on the received selection.  
 	On the other hand, Gove discloses the computer-selected frame is determined using a machine learning model, the method further comprising: receiving, by way of the user interface, a selection of the computer-selected frame; and training the machine learning model based on the received selection (Enabling autonomous photography. The most important aspect of the Media Capture Device (MCD) can be its social-based human feedback and subsequent learning of what constitutes a “great” image, from a large group of humans. This learning can be shared with other cameras in the network, for a continuous improvement of picture taking abilities; see paragraph 0112). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Jang and Gove to provide the computer-selected frame is determined using a machine learning model, the method further comprising: receiving, by way of the user interface, a selection of the computer-selected frame; and training the machine learning model based on the received selection for the purpose of improving the autonomous picture taking abilities. 

 	Regarding claim 16, Lee and Jang disclose everything claimed as applied above (see claim 15). However, Lee and Jang fail to disclose the computer-selected frame is determined using a machine learning model, the method further comprising: training the machine learning model based on a comparison of the selected frame and the computer-selected frame.  
 	Nevertheless, Gove discloses the computer-selected frame is determined using a machine learning model, the method further comprising: training the machine learning model based on a comparison of the selected frame and the computer-selected frame (Enabling autonomous photography. The most important aspect of the Media Capture Device (MCD) can be its social-based human feedback and subsequent learning of what constitutes a “great” image, from a large group of humans. This learning can be shared with other cameras in the network, for a continuous improvement of picture taking abilities; see paragraph 0112). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Jang and Gove to provide the computer-selected frame is determined using a machine learning model, the method further comprising: training the machine learning model based on a comparison of the selected frame and the computer-selected frame for the purpose of improving the autonomous picture taking abilities. 

 	Regarding claim 19, Lee and Jang disclose everything claimed as applied above (see claim 17). In addition, Lee discloses receiving, by way of the user interface, a selection of the option to navigate from the computer-selected frame to select a frame from the plurality of frames and receiving, by way of the user interface, a selection of a selected frame from the plurality of frames (Displaying a plurality of thumbnail image 941 through 949 in one side of a screen. The user touches a small thumbnail image, the electronic device then provides an enlarge image. That is, selecting any of the displayed small thumbnails as the biggest thumbnail; see paragraphs 0232 and figs. 9A-9B). 
 	However, Lee and Jang fail to disclose the computer-selected frame is determined using a machine learning model and training the machine learning model based on a comparison of the selected frame and the computer-selected frame.  
 	Nevertheless, Gove discloses the computer-selected frame is determined using a machine learning model and training the machine learning model based on a comparison of the selected frame and the computer-selected frame (Enabling autonomous photography. The most important aspect of the Media Capture Device (MCD) can be its social-based human feedback and subsequent learning of what constitutes a “great” image, from a large group of humans. This learning can be shared with other cameras in the network, for a continuous improvement of picture taking abilities; see paragraph 0112). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Jang and Gove to provide the computer-selected frame is determined using a machine learning model and training the machine learning model based on a comparison of the selected frame and the computer-selected frame for the purpose of improving the autonomous picture taking abilities. 

7.	Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jang and further in view of Kaplan et al. (US-PGPUB 2010/0262911). 
 	Regarding claim 6, Lee and Jang disclose everything claimed as applied above (see claim 1). However, Lee and Jang fail to disclose the animation further comprises providing a timeline of the plurality of frames, wherein, concurrently with the interpolation of one or more frames, a marker on the timeline is adjusted to indicate a temporal relationship between the capture frame and the computer-selected frame.  
 	On the other hand, Kaplan discloses the animation further comprises providing a timeline of the plurality of frames, wherein, concurrently with the interpolation of one or more frames (Fig. 3 illustrates an animation mode. Preview images for frames prior to the snapshot image will be populated in the second display area 220 in reverse chronological order and preview images for frames subsequent to the snapshot image will be populated in the third display area 230 in chronological order, thus presenting the user with an animated visual effect rolling from the left to the right across the third display area 230; see fig. 3 and paragraphs 0051-0052), a marker on the timeline is adjusted to indicate a temporal relationship between the capture frame and the computer-selected frame (By clicking and dragging the scroll box 258, a user is able to move forward and backward in time along the length of the video footage. Thus, using the scrollbar 250, the user is able to move to any time point within the sequence of frames making up the video footage; see paragraph 0045). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Jang and Kaplan to provide the animation further comprises providing a timeline of the plurality of frames, wherein, concurrently with the interpolation of one or more frames, a marker on the timeline is adjusted to indicate a temporal relationship between the capture frame and the computer-selected frame for the purpose of easily allowing the user to move to any time point within the sequence of captured frames. 

 	Regarding claim 8, Lee and Jang disclose everything claimed as applied above (see claim 1). However, Lee and Jang fail to disclose the option to view the capture frame comprises an option to edit the capture frame.  
 	On the other hand, Kaplan discloses the option to view the capture frame comprises an option to edit the capture frame (A graphical user interface for video editing is provided; see paragraphs 0013, 0043-0045). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Jang and Kaplan to provide the option to view the capture frame comprises an option to edit the capture frame for the purpose of displaying images in accordance to user preferences.   

 	Regarding claim 9, Lee and Jang disclose everything claimed as applied above (see claim 1). However, Lee and Jang fail to disclose the interpolation of the one or more frames is non-linear.  
 	Nevertheless, Kaplan discloses the interpolation of the one or more frames is non-linear (Combinations of linear or non-linear time intervals between preview images and the use of logic or algorithms to find candidates suitable for snapshots are utilized; see paragraphs 0050. 0103). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Jang and Kaplan to provide the interpolation of the one or more frames is non-linear for the purpose of finding the most suitable shots.    

 	Regarding claim 10, Lee, Jang and Kaplan disclose everything claimed as applied above (see claim 9). However, Lee and Jang fail to disclose the non-linear interpolation is performed such that the animation accelerates from the capture frame to the computer-selected frame.  
 	On the other hand, Kaplan discloses the non-linear interpolation is performed such that the animation accelerates from the capture frame to the computer-selected frame (By increasing the time gap between adjacent preview images, the user is able to review a larger portion of the video footage simultaneously. The user is able to increase the playback speed; see paragraphs 0103-0104). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Jang and Kaplan to provide the non-linear interpolation is performed such that the animation accelerates from the capture frame to the computer-selected frame for the purpose of quickly moving through images of interest. 

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jang and further in view of Song et al. (US-PGPUB 2017/0034444). 
 	Regarding claim 12, Lee and Jang disclose everything claimed as applied above (see claim 1). However, Lee and Jang fail to disclose the computer-selected frame is a primary computer-selected frame, the method further comprising: determining a secondary computer-selected frame; and after providing the animation, providing, by way of the user interface, an option to navigate from the primary computer-selected frame to select the secondary computer-selected frame.  
 	Nevertheless, Song discloses the computer-selected frame is a primary computer-selected frame, the method further comprising: determining a secondary computer-selected frame; and after providing the animation, providing, by way of the user interface, an option to navigate from the primary computer-selected frame to select the secondary computer-selected frame (The controller 180 selects one or more frames with similarity to a predetermined picture being equal to or greater than a reference ratio from among the generated frames. The controller 180 selects a certain picture based on a user input applied to the selection window 730; see paragraphs 0157-0158). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Jang and Song to provide the computer-selected frame is a primary computer-selected frame, the method further comprising: determining a secondary computer-selected frame; and after providing the animation, providing, by way of the user interface, an option to navigate from the primary computer-selected frame to select the secondary computer-selected frame for the purpose of displaying images in accordance to user preferences. 

9.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jang and Song and further in view of Gove.  
 	Regarding claim 13, Lee, Jang and Song disclose everything claimed as applied above (see claim 12). However, Lee, Jang and Song fail to disclose the primary computer-selected frame and the secondary computer-selected frame are determined using a machine learning model. 
 	Nevertheless, Gove discloses the primary computer-selected frame and the secondary computer-selected frame are determined using a machine learning model, the method further comprising: receiving, by way of the user interface, a selection of the option to navigate from the primary computer-selected frame to select the secondary computer-selected frame; and training the machine learning model based on the received selection (Enabling autonomous photography. The most important aspect of the Media Capture Device (MCD) can be its social-based human feedback and subsequent learning of what constitutes a “great” image, from a large group of humans. This learning can be shared with other cameras in the network, for a continuous improvement of picture taking abilities; see paragraph 0112). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Jang, Song and Gove to provide the primary computer-selected frame and the secondary computer-selected frame are determined using a machine learning model, the method further comprising: receiving, by way of the user interface, a selection of the option to navigate from the primary computer-selected frame to select the secondary computer-selected frame; and training the machine learning model based on the received selection for the purpose of improving the autonomous picture taking abilities. 

 	Regarding claim 14, Lee, Jang and Song disclose everything claimed as applied above (see claim 12). However, Lee, Jang and Song fail to disclose the primary computer-selected frame and the secondary computer-selected frame are determined using a machine learning model, the method further comprising: receiving, by way of the user interface, a selection of the option to navigate from the primary computer-selected frame to select the secondary computer-selected frame; receiving, by way of the user interface, a selection of the secondary computer-selected frame; and responsive to receiving the selection of the secondary computer-selected frame, training the machine learning model based on a comparison of the secondary computer-selected frame and the primary computer-selected frame.  
 	On the other hand, Gove discloses the primary computer-selected frame and the secondary computer-selected frame are determined using a machine learning model, the method further comprising: receiving, by way of the user interface, a selection of the option to navigate from the primary computer-selected frame to select the secondary computer-selected frame; receiving, by way of the user interface, a selection of the secondary computer-selected frame; and responsive to receiving the selection of the secondary computer-selected frame, training the machine learning model based on a comparison of the secondary computer-selected frame and the primary computer-selected frame (Enabling autonomous photography. The most important aspect of the Media Capture Device (MCD) can be its social-based human feedback and subsequent learning of what constitutes a “great” image, from a large group of humans. This learning can be shared with other cameras in the network, for a continuous improvement of picture taking abilities; see paragraph 0112). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, Jang, Song and Gove to provide the primary computer-selected frame and the secondary computer-selected frame are determined using a machine learning model, the method further comprising: receiving, by way of the user interface, a selection of the option to navigate from the primary computer-selected frame to select the secondary computer-selected frame; receiving, by way of the user interface, a selection of the secondary computer-selected frame; and responsive to receiving the selection of the secondary computer-selected frame, training the machine learning model based on a comparison of the secondary computer-selected frame and the primary computer-selected frame for the purpose of improving the autonomous picture taking abilities. 

Contact Information
10.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        10/19/2022